It is not alleged that the representations were made with present fradulent intent; that is, that the vendor made them without any intention of performance, knowing that they were false at the time. But if this were a suit by the vendor to recover the balance due on the contract, or to foreclose the same, I am inclined to think the vendee could set up the failure to put in the *Page 617 
promised improvements, and the damage thereby occasioned him, as a defense by way of recoupment or counterclaim, pro tanto at least. See Smith v. Homeseekers Realty Co., 122 So. R. 708,97 Fla. 236.
STRUM, J. concurs.